THE STATE OF TEXAS
                                         MANDATE
TO THE 354TH DISTRICT COURT OF HUNT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 19th
day of September, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

William R. and Susan M. Knoderer,                         No. 06-13-00027-CV
Appellants
                                                          Trial Court No. 74,037
                   v.

State Farm Lloyds, Penni Perkins and
Tom Roberts, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render judgment
deleting all sanctions against Susan and remand for further proceedings consistent with our
opinion including, at the discretion of the trial court, an assessment of other lesser sanctions
against William.
       We further order that the appellees, State Farm Lloyds and Tom Roberts, pay all costs of
this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 30th day of December, A.D. 2014.

                                                             DEBRA K. AUTREY, Clerk